NOT FOR PUBLICATION

                                                      UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEW JERSEY
                                                            CAMDEN VICINAGE

________________________
                                                                       :
ROBERT EUGENE GLASSGOW,                                                :
                                                                       :            Civ. No. 19-166 (RMB)
                                            Petitioner                 :
                                                                       :
                  v.                                                   :                  OPINION
                                                                       :
UNITED STATES,                                                         :
                  Respondent                                           :
________________________                                               :


              On January 18, 2019, the Court administratively terminated

this matter pursuant to the stay imposed by Standing Order 18-4

during the Government shutdown. (Order, ECF No. 2.) The Government

has re-opened and Standing Order 18-4 has expired. Therefore, the

Court will reopen this matter.

              On January 4, 2019, Petitioner filed a petition for writ of

habeas                 corpus                under             28   U.S.C.   §   2241,   challenging    his   2011

conviction and sentence in the U.S. District Court for the Southern

District of Iowa, Criminal Action No. 1:10-CR-00038-JEG (“Crim.

Action 10-38.”)1 Petitioner paid the filing fee for this action on

January 18, 2019.

              Rule 4 of the Rules Governing Section 2254 cases in the United

States District Courts, applicable to petitions filed under 28

                                                            
1   Available at www.PACER.gov.
U.S.C. § 2241 pursuant to Rule 1, Scope of the Rules, requires

that

            the clerk must promptly forward the petition
            to a judge under the court's assignment
            procedure, and the judge must promptly examine
            it. If it plainly appears from the petition
            and any attached exhibits that the petitioner
            is not entitled to relief in the district
            court, the judge must dismiss the petition and
            direct the clerk to notify the petitioner.

Rule 4, Rules Governing Section 2254 Proceedings.

       For the reasons discussed below, this Court will dismiss the

petition for lack of jurisdiction.

I.     BACKGROUND

       On November 16, 2010, a grand jury in the U.S. District Court,

Southern    District   of   Iowa   “returned      a    two-count       indictment

charging    [Petitioner]    with   one    count       of    receipt    of   child

pornography, in violation of Title 18, United States Code, Section

2252(a)(2) (Count One); and one count of possession of child

pornography, in violation of Title 18, United States Code, Section

2252(a)(4)(B) (Count Two). United States v. Glassgow, No. 1:10-

CR-00038-JEG, 2011 WL 13193314, at *1 (S.D. Iowa May 19, 2011).

The jury trial began on January 10, 2011. Id. On January 12, 2011,

the jury returned a verdict of guilty on Count One and not guilty

on Count Two. Id.       On July 18, 2011, the trial court entered

Judgment,    sentencing     Petitioner     to     a        188-month    term   of

imprisonment on Count One of the Indictment filed on September 16,


                                     2 
 
2010, and noting that Petitioner was found not guilty on Count

Two. Crim. Action 10-38 (S.D. Iowa, ECF No. 104.)

      Petitioner moved for a judgment of acquittal or alternatively

for a new trial. United States v. Glassgow, 2011 WL 13193314, at

*1. The trial court denied the motions on May 19, 2011. Id. at *5.

      Petitioner appealed his conviction and sentence in the Eighth

Circuit Court of Appeals, and the Eighth Circuit affirmed the

judgment upon rehearing and rehearing en banc. United States v.

Glassgow, 682 F.3d 1107 (8th Cir. 2012). The U.S. Supreme Court

denied certification. Glassgow v. United States, 133 S.Ct. 631

(2012).

      Petitioner filed a motion to vacate, set aside or correct his

sentence under 28 U.S.C. § 2255. Glassgow v. United States, Civ.

Action No. 4:13-cv-00124-JEG (“2255 Action”) (S.D. Iowa, ECF No.

1). The District Court denied the § 2255 motion on October 7, 2014.

Id. (S.D. Iowa, ECF No. 12.) On January 17, 2017, the Eighth

Circuit denied Petitioner’s petition for authorization to file a

successive habeas application in the district court. Crim. Action

10-38 (S.D. Iowa, ECF No. 129-1.)

II.   DISCUSSION

      The Court must first determine whether it has jurisdiction

under 28 U.S.C. § 2241. “[A] federal prisoner's first (and most

often only) route for collateral review of his conviction or

sentence is under § 2255.” Bruce v. Warden Lewisburg USP, 868 F.3d

                                 3 
 
170, 178 (3d Cir. 2017). Congress, however, provided a savings

clause in § 2255(e):          “a federal prisoner may resort to § 2241

only if he can establish that ‘the remedy by motion [under § 2255]

is    inadequate    or     ineffective      to     test   the    legality     of    his

detention.’” Id. (citations omitted.)

       There is an exception to the general rule that a petitioner

must challenge his conviction and sentence in the sentencing court

under § 2255, if the petitioner “had no earlier opportunity to

challenge his conviction for a crime that an intervening change in

substantive law may negate.” In re Dorsainvil, 119 F.3d 245, 251

(3d Cir. 1997); Boatwright v. Warden Fairton FCI, 742 F. App’x

701,    702   (3d   Cir.    2018)   (per        curiam)   (“[w]e      have   thus   far

recognized only one narrow circumstance in which the § 2255 remedy

is inadequate or ineffective.”) A remedy under § 2255 is not

inadequate or ineffective because the sentencing court does not

grant relief or the one-year statute of limitations has expired.

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002).

       Among other challenges to the validity of his conviction and

sentence, Petitioner claims he is “actually innocent” because he

was    acquitted    on   January    13,    2011     and   he    was   convicted     and

sentenced in the same action on July 18, 2011. (Pet., ECF No. 1,

Ground Two.) An actual innocence claim may be brought in a § 2255

motion, therefore § 2241 is not the only vehicle to advance such

a claim. Marmolejos v. Holder, 358 F. App’x 289, 290 (3rd Cir.

                                           4 
 
2009)    (per   curiam).    Petitioner’s       Double   Jeopardy     and   Eighth

Amendment Claims, based on his acquittal on Count Two, were

available to Petitioner on direct appeal and when he filed his

first § 2255 motion on March 18, 2013.

        None of the claims Petitioner raises in his petition are based

on an intervening change of substantive law that may negate his

conviction and sentence. Petitioner had a fair opportunity to

assert his claims under § 2255 and his lack of success does not

entitle him to raise his claims under the savings clause in §

2255(e). See Cradle, 290 F.3d at 539 (“[t]he [savings clause]

exists to ensure that petitioners have a fair opportunity to seek

collateral      relief,    not   to   enable    them    to   evade   procedural

requirements.”)

III. CONCLUSION

        This Court lacks jurisdiction over the § 2241 petition. The

Court will dismiss this matter with prejudice. This Opinion does

not preclude Petitioner from seeking permission to file a second

or successive § 2255 motion under 28 U.S.C. § 2244(b)(3)(A) in the

Eighth Circuit Court of Appeals.



An appropriate order follows.

Dated: February 8, 2019

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge

                                        5 
 
